{   1              Case 4:20-cv-03576 Document 1-1 Filed on 10/20/20 in TXSD Page 1 of 7                              10/1/2020 5:10 PM
                                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                                EnvelopeNo.46770924
                                        2020-62382 / Court . 26~J                                                       By: Adiliani Solis
                                                                                                              Filed: 10/1/2020 5:10 PM

                                                      NO.

              JORGE EMILIO YANEZ,                             §                    IN THE DISTRICT COURT
                                                              §
                      Plaintiff,                              §
              V.                                              §
                                                               §                    HARRIS COUNTY, TEXAS
        --    ES-T-ES EXPRESS-L--INES,-ES-TES-----           —§
              EXPRESS LINES INC., ESTES                       §
              TERMINALS, LLC, AND ESTES, AND                  §
              ANTHONY LAMAR LEATHERWOOD,                      §         •
                                                               §
                      Defendants.                              §                      _JUINCIAL DISTRICT


                    PLAINTIFF'S ORIGINAL PETITION AND REOUEST FOR DISCLOSURE

                             Plaintiff Jorge Emilio Yanez files his Original Petition against Defendants Estes

             Express Lines, Estes Express Lines, Inc., Estes Terminals, LLC, Estes, and Anthony Lamar

             Leatherwood as follows:

                                                      I.    DISCOVERY

                             1.     Plaintiff intends to conduct discovery under Level 3 of 'IEx. R. Civ. P. 190.

                             2.     Plaintiff has contemporaneously filed and attached for service Plaintiff's

             First Set of Interrogatories, Plaintiff's First Request for Production, and Plaintiff's First Request

             for Admission ("Plaintiffs' Discovery Set) to this Original Petition and Request for Disclosure.

             Defendants' objections, responses, and answers to Plaintiffs' Discovery Set are due within fifty

             (50) days of service of this document.

                                               U.     NATURE OF ACTION

                             3.     This is a negligence and/or gross negligence cause of action. Because of

             Defendants' negligence and/or gross negligence, Mr. Yanez suffered severe personal injuries.




             PLAINTIFF'S ORIGINAL PETITION AND REOUEST FOR DISCLOSURES — Page 1
             19019/2.1

                                                           EXHIBIT A
     Case 4:20-cv-03576 Document 1-1 Filed on 10/20/20 in TXSD Page 2 of 7



                                         III. PARTIES

               4.       Jorge Emilio Yanez ("Mr. Yanez") is a citizen of Texas who resides in

Harris County, Texas.

               5.       Defendant Estes Express Lines is a Virginia corporation that conducts

business in the State of Texas and may be served with process by serving its registered agent,

Corporation Service Company d/b/a CSC — Lawyers Incorporating Service Company, at 211 E.

7th Street, Suite 620, Austin, Texas 78701.

               6.       Defendant Estes Express Lines, Inc, is a Virginia corporation that conducts

business in the State of Texas and may be served with process by serving its registered agent,

Corporation Service Company d/b/a CSC — Lawyers Incorporating Service Company, at 211 E.

7t11 Street, Suite 620, Austin, Texas 78701.

               7.       Defendant Estes Terminals, LLC is a Virginia limited liability company

doing business in Texas. Pursuant TEx. CIV. PRAC. & REM. CODE §§ 17.044 and 17.045, because

Estes Terminals, LLC is a nonresident limited liability company that engages in business in Texas,

but did not designate or maintain a resident agent for service of process in this state, the Texas

Secretary of State of State is an agent for service of process on this Defendant, and service of

process may be obtained over this Defendant by service of process on the Texas Secretary of State.

Once process is served on the Texas Secretary of State, the Secretary of State is requested to

immediately mail a copy of the process by registered mail or by certified mail return receipt

requested to Estes Terminals, LLC as follows:

               Estes Terminals, LLC
               c/o Stephen Estes Hupp
               3901 West Broad Street
               Richmond, Virginia 23230




PLAINTIFF'S ORIGINAL PETITION AND REOUEST FOR DISCLOSURES — Page 2
19019/2.1
    Case 4:20-cv-03576 Document 1-1 Filed on 10/20/20 in TXSD Page 3 of 7



               8.      Defendant Estes is an assumed name and is named in this lawsuit pursuant

to TEx. R. Civ. P. 28, and may be served with process via the District Clerk, via certified mail,

return receipt requested at 7345 Roundhouse Lane, Houston, Texas 77078.

               9.      Defendant Anthony Lamar Leatherwood (Mr. Leatherwood") is an

individual residing in Harris County, Texas and is and at all relevant times has been a citizen of

the State of Texas. Mr. Leatherwood may be served with original service of process at 19800

Kenswick Drive, Apt. 9837, Humble, TX 77338, or wherever he may be found. Mr. Leatherwood

undertook to place the ramp on the back of the truck that Mr. Yanez was using. Having done so,

Mr. Leatherwood had an independent duty to do so with reasonable prudence. However, upon

information and belief, Mr. Leatherwood placed the ramp in a manner that it was not properly

secured, thereby creating a hazard for Mr. Yanez through his activities and affirmative acts.

                             IV.     JURISDICTION AND VENUE

               10.     Venue is proper in Harris County, Texas pursuant to TEx. CIv. PItAC. &

REM. CODE §15.002(a)(1), because all or a substantial part of the events or omissions giving rise

to the claims occurred in Harris County, Texas.

               11.     This Court has subject matter jurisdiction because the amount in

controversy exceeds the minimum jurisdictional amount of this Court.

                               V.     FACTUAL BACKGROUND

               12.     On or about April 9, 2019, Jorge Emilio Yanez ("Mr. Yanez") arrived at

Defendant Este Terminals, LLC's Houston-based truck terminal #165, located at 7345

Roundhouse Lane, Houston, Texas 77078 (the "Premises"). Mr. Yanez was an invitee on the

Premises with plans to unload freight from a trailer. As part of Defendants' truck terminal services,

Mr. Leatherwood assisted Mr. Yanez by providing and setting up the "sure move ramp" (the



PLAINTIFF'S ORIGINAL PETITION AND REOUEST FOR DISCLOSURES — Page 3
19019/2.1
     Case 4:20-cv-03576 Document 1-1 Filed on 10/20/20 in TXSD Page 4 of 7



"Ramp") to access and unload freight from the trailer. But Mr. Leatherwood incorrectly set up the

Ramp, and as a result, the Ramp was unsafe, unstable, and unsecure for its intended use. When

Mr. Yanez stood on the Ramp and began unloading his trailer, the Ramp suddenly gave way,

causing Mr. Yanez to fall and suffer severe and personal injuries (the "Incident").
              - --   - - --- - ------------- ----- --- --                       - --- - ----          -

               13:     Upon information and belief, at the time of the Incident, Anthony

Leatherwood was in the course and scope of his employment with Estes Terminals, LLC and/or,

Estes Express Lines, Estes Express Lines, Inc., or Estes.

                                  VI.     CAUSES OF ACTION

      A. NEGLIGENCE OF ANTHONY LEATHERWOOD, ESTES EXPRESS LINES,
           INC., ESTES EXPRESS LINES, ESTES, AND ESTES TERNIINALS, LLC

               14.     Plaintiff incorporates all factual allegations made above.

               15.     Defendant Anthony Leatherwood was negligent by virtue of certain acts

and/or omissions, including, but noi limited to:

                       a.      failing to exercise reasonable care as an ordinary and prudent person
                               under the same or similar circumstances would have done;

                       b.      failing to properly hook up, set up, install, or otherwise connect the
                               moving ramp to the trailer in the Incident prior to use;

                       C.      failing to stabilize the ramp prior to use;

                       d.      failing to ensure the ramp was secure prior to use;

                       e.      and other acts to be proven at trial.

        16.    Defendants Estes Express Lines, Inc., Estes Express Lines, Estes and Estes Terminals,

LLC were negligent by virtue of certain acts and/or omissions, including but not limited to:

                       a.      failing to properly train its employees and personnel;

                       b.      failing to institute proper and effective safety policies, procedures, and
                               programs for screening, training, and supervision;



PLAINTIFF'S ORIGINAL PETITION AND REOUEST FOR DISCLOSURES — Page 4
19019/2.1
1       Case 4:20-cv-03576 Document 1-1 Filed on 10/20/20 in TXSD Page 5 of 7



                            C.      failing to employ or contract reasonably competent personnel;

                            d.      failing to properly train its employees and personnel to safely and
                                    securely connect moving ramps;

                            e.      retaining control over safety and failing to reasonably exercise that
                                    control;

                            f,      failing to provide reasonable and competent supervision; and,

                            g.      other acts to be proven at trial.

                                 B. GROSS NEGLIGENCE OF DEFENDANTS

                    17.     Each of the above-listed acts and/or omissions, taken singularly or in any

    combination, rise to the level of gross negligence and/or malice. Defendants' acts and/or omissions,

    when viewed objectively from the standpoint of the actor at the time of its occurrence, involved an

    extreme degree of risk, considering the probability and magnitude of harm to others. Defenda.nts had

    actual, subjective awareness of the risk involved when a ramp is improperly hooked up to a trailer a

    person stands on that unsafe and unsecure ramp while loading a trailer, but nevertheless proceeded

    with conscious indifference to the rights, safety, or welfare of others.

                                  VII. CAUSATION AND DAMAGES

                    18.     Plaintiff incorporates all factual allegations made above.

                    19.     As a proximate result of Defendants' negligent acts and/or omissions, Mr.

    Yanez has suffered in the past and will continue to suffer in the future: medical and healthcare

    expenses; loss of earning capacity; loss of own household services; pain and suffering; mental

    anguish; physical and mental impairment; physical disfigurement; emotional distress; and loss of

    enjoyment of life.

                    20.     Pursuant to Rule 47(c) of the Texas Rules of Civil Procedure, Plaintiffs seek

    monetary relief in excess of $1,000,000.




    PLAINTIFF'S ORIGINAL PETITION AND REOUEST FOR DISCLOSURES — Page 5
    19019/2.1
     Case 4:20-cv-03576 Document 1-1 Filed on 10/20/20 in TXSD Page 6 of 7



                             VIII.    ALTERNATIVE PLEADINGS

                21.     To the extent facts and/or causes of action pled in this Original Petition are

in conflict, they are pled in the alternative.

                            IX.      PRESERVATION OF EVIDENCE

                 22. Plaintiff hereby requests and demands that Defendants preserve and

maintain all evidence pertaining to any claim or defense to the Incident made the basis of this

lawsuit, or damages resulting therefrom, including photographs, videotapes, audiotapes,

recordings, business records, memoranda, files, facsimiles, e-mail, voicemail text messages, sales

receipt, invoices, calendars entries, diary entries, any incident report, and any electronic image,

data or information related to the Incident made the basis of this lawsuit. Failure to maintain such

items, including but not limited to any other items previously requested and demanded to be

preserved before the subj ect lawsuit ensured, will constitute "spoliation" of the evidence.

                                X.    NOTICE UNDER RULE 193.7

                23.     Pursuant to Tex. R. Civ. P. 193.7, Defendants are hereby put on actual

notice that any documents produced in response to written discovery will be used in pretrial

proceedings and at trial and will be deemed authentic unless Defendants make valid objections to

authenticity pursuant to the Tex. R. Civ. P. 193.7.

                                       XI.       JURY DEMAND

                24.     Plaintiff demands a trial by jury on all of their claims, the jury fee having

been deposited with the Clerk of the Court.

                                          XII.     PRAYER

                25.     Plaintiff prays that judgment be entered against Defendants for:

                                a.      compensatory damages;



PLAINTIFF'S ORIGINAL PETITION AND REOUEST FOR DISCLOSURES — Page 6
19019/2.1
    Case 4:20-cv-03576 Document 1-1 Filed on 10/20/20 in TXSD Page 7 of 7



                              b.     all costs of court expended herein;

                              C.     pre judgment and post judgment interest at the
                                     maximum rate allowed by law;

                              d.     exemplary damages; and

                             -e.   --all other relief to which-Plaintiff is justly entitled.         -

                          XIII. REQUEST FOR DISCLOSURE

               26.    Plaintiffrequests that each Defendant provide Plaintiff with the information

or material described in Rule 194.2(a)-(1) of the Texas Rules of Civil Procedure at the offices of

the undersigned counsel within 50 days of service of this document.


Dated: October 1, 2020
        Houston, Texas

                                             Respectfully submitted,

                                             PADILLA R', RODRIGUEz, L.L.P.


                                             By:/s/John M. Padilla
                                                 John M. Padilla
                                                 State Bar No. 00791395
                                                 jpadilla@pandrlaw.com
                                                 James G. Rodriguez
                                                 State Bar No. 24002858
                                                 jrodriguez@pandrlaw.com
                                                 Joaquin A. Rodriguez
                                                 State Bar No. 24093058
                                                 joaquin@pandrlaw.com
                                                 Zachary F. Caballero
                                                 State Bar No. 24106855
                                                 zcaballero@pandrlaw.com
                                                 5433 Westheimer Road, Suite 825
                                                 Houston, Texas 77056
                                                 (713)574-4600
                                                 (713) 574-4601 (fax)

                                                 ATTORIVEYS FOR PLAINTIFF



PLAINTIFF'S ORIGINAL PETITION AND REOUEST FOR DISCLOSURES — Page 7
19019/2.1
